
	
		II
		112th CONGRESS
		1st Session
		S. 516
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mrs. Hutchison (for
			 herself, Ms. Landrieu,
			 Mr. Cornyn, Mr.
			 Vitter, Ms. Murkowski,
			 Mr. Wicker, Mr.
			 Cochran, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To extend outer Continental Shelf leases to accommodate
		  permitting delays and to provide operators time to meet new drilling and safety
		  requirements. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lease Extension and Secure Energy
			 Act of 2011.
		2.Extension of
			 certain outer continental shelf leases
			(a)Definition of
			 Covered LeaseIn this section, the term covered
			 lease means each oil and gas lease for the Gulf of Mexico outer
			 Continental Shelf region issued under section 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) that was—
				(1)not producing as
			 of April 30, 2010; or
				(2)suspended from
			 operations, permit processing, or consideration, in accordance with the
			 moratorium set forth in the Minerals Management Service Notice to Lessees and
			 Operators No. 2010–N04, dated May 30, 2010, or the decision memorandum of the
			 Secretary of the Interior entitled Decision memorandum regarding the
			 suspension of certain offshore permitting and drilling activities on the Outer
			 Continental Shelf and dated July 12, 2010.
				(b)Extension of
			 covered leasesThe Secretary of the Interior shall extend the
			 term of a covered lease by 1 year.
			(c)Effect on
			 suspensions of operations or productionThe extension of covered
			 leases under this Act is in addition to any suspension of operations or
			 suspension of production granted by the Minerals Management Service or Bureau
			 of Ocean Energy Management, Regulation and Enforcement after May 1,
			 2010.
			
